03-15-00482-CR, 03-15-00483-CR & 03-15-00484-CR

December 4, 2015


Re:    State v. Tony Robleto, Cause No. D-1-DC-14-204512, D-1-DC-14-204513,
       D-1-DC-14-204516



Dear Mr. Kyle,

The transcript portion from all reporters are complete; however, I am having
difficulty in the reproduction of the exhibits. I would respectfully request for
another extension to find a remedy in order to complete the exhibit volume
which is a requirement as part of the complete reporter’s record.

Thank you in advance for your consideration.

Sincerely,



Angela Chambers